Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 recites the limitation “wherein when making said first electrode tip and said second electrode tip contact said sheet assembly with an electrode force of zero, if (inter-electrode distance of first electrode tip and second electrode tip) (total thickness of metal sheets forming sheet assemblyx 1.1) stands, an electrode force of said second pressure application member is lowered to 0.43 kN or less”. It is not clear as to how the limitation “when making said first electrode tip and said second electrode tip contact said sheet assembly with an electrode force of zero” relate to the spot welding method of claim 7, since when making the first and second electrode would not involve the sheet assembly.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 20120055910 A1) in view of Chen et al. (US 20130327745 A1). 
Regarding claim 6, Sakai et al. discloses a spot welding method for resistance spot welding a sheet assembly (Abstract) comprised of a plurality of metal sheets (workpiece 100, Fig. 1) with a sheet thickness ratio which are overlaid, the spot welding method comprising: 
preparing a sheet assembly with a sheet thickness ratio having a metal sheet having a thinnest sheet (101, Fig. 1) thickness arranged at an outermost surface, 
arranging a first electrode tip (movable electrode 17, Fig. 1) and a second electrode tip (fixed electrode 14, Fig. 1) facing each other across the sheet assembly so that said first electrode tip (17) is arranged at the side where said thinnest metal sheet (101) is placed and so that said second electrode tip (14) is arranged at the opposite side of said sheet assembly (100), 
arranging a first pressure application member (workpiece holder 26, Fig. 1) made of an insulator around the first electrode tip (electrode insertion section 27, Para. 0079), pressing front end parts of said first electrode tip (17) and said first pressure application member (26) and a front end part of said second electrode tip (14) against said sheet assembly (100) to apply electrode forces so that an electrode force applied from said first electrode tip (17) to said sheet assembly (100) becomes smaller than an electrode force applied from said second electrode tip (14) to said sheet assembly (via “control-pressure applying unit 20 includes air cylinders 21 and 23 serving as a pair of control-pressure actuators extending parallel to the moving direction of the rod 16 of the first electrode 17”, Para. 0078), 
and running current between said first electrode tip (17) and said second electrode tip (14) while pressing the front end parts of said first electrode tip (17) and 
Sakai et al. is silent on the sheet assembly having a sheet thickness ratio of 5 or more. However a sheet thickness ratio for a stacked sheet assembly is result-effective variable, i.e., a variable which achieves a recognized result. Chen et al. shows how consideration of sheet thickness ratio assisted in insuring “uniform heat distribution between each faying interface generally enhances weld quality and strength for such workpieces”, Para. 0004. Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Sakai et al. to have a sheet thickness ratio of 5 or more base on optimum or workable ranges which can be found by routine experimentation.
Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Sakai et al. being the closes prior art disclosing a spot welding method for resistance spot welding a sheet assembly using a first and second electrode and a first and second pressure application members with insertion portions to surround the first and second electrode during spot welding, the pressure application members made of an insulating material. Goto et al. (US 20130153544 A1, indicated on IDS dated 12 March 2020) disclose a welding spot welding system wherein the first and second electrode are surround by pressure application members made of conductive material to assist in controlling current that used to create the nuggets formed between the sheets of the sheet assembly during welding. Sakai et al. and Goto et al. fails to teach or suggest a method “arranging a first pressure application member made of an insulator around the first electrode tip”  and “arranging a second pressure application member made of a conductor around said second electrode tip” as required of claim 7. There is not obvious reason to modify the method of Sakai et al. to include the combined features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761